DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, shown in Figures 1-11, in the reply filed on 05 April 2022 is acknowledged. Applicant correctly notes that claim 1 is generic. Claims 1-16 read on the elected species.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 April 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “garden and/or forestry tending apparatus” in line 2. Claim 1 is indefinite because the scope of a limitation “garden and forestry tending apparatus” is different than the scope of a limitation “garden or forestry tending apparatus”. It is suggested to amend claim 1 to replace “and/or” with either “and” or “or”. For examination purposes, “and/or” in claim 1 will be interpreted to mean “or”.
Claims 2-16 are rejected in virtue of their dependence on claim 1.
The term “outside” in claim 2 is a relative term which renders the claim indefinite. The term “outside” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether “outside” refers to the outside of the assembly body, of the cell holder, of the construction or of the battery pack. For examination purposes, “outside” will be interpreted as referring to outside of the assembly body.
Claims 15 and 16 are rejected in virtue of their dependence on claim 2.
Claim 3 recites the limitation “further cable portions of the plurality of sensor cables that are different from the cable portions are bundled so as to form at least one cable harness, and/or the further cable portions in part or in full form at least one ribbon cable” in line 4. Claim 3 is indefinite because the scope of a limitation “further cable portions of the plurality of sensor cables that are different from the cable portions are bundled so as to form at least one cable harness, and the further cable portions in part or in full form at least one ribbon cable” is different than the scope of a limitation “further cable portions of the plurality of sensor cables that are different from the cable portions are bundled so as to form at least one cable harness, or the further cable portions in part or in full form at least one ribbon cable”. It is suggested to amend claim 3 to replace “and/or” with either “and” or “or”.  For examination purposes, “and/or” in claim 3 will be interpreted as “or”.
Claim 3 recites the limitation "further cable portions" in line 3 and again in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, upon which claim 3 depends, recites the limitation “a cable portion” in line 10. The singular cable portion of claim 1 does not provide antecedent basis for a plurality of cable portions as recited in claim 3.
Additionally, the term “further” in claim 3 is a relative term which renders the claim indefinite. The term “further” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation "further cable portions" is unclear because it is not specified from . For examination purposes, “further cable portions” will be interpreted as the portions of the cables away from the temperature sensor heads.
Claim 4 is rejected in virtue of its dependence on claim 3.
Claim 5 recites the limitations "the direction" in 11, “the direction for securing in a form-fitting manner the sensor head” in line 4, “the direction for securing in a form-fitting manner the cable portion” in line 7, “the direction” in line 11, and “ the direction for delimiting the introduction” in line 12.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 7 recites the limitation “the cable disposal region and/or the cable conduit” in line 3 and again in line 6. Claim 7 is indefinite because the scope of a limitation “the cable disposal region and the cable conduit” is different than the scope of a limitation “the cable disposal region or the cable conduit”. It is suggested to amend claim 7 to replace both instances of “and/or” with either “and” or “or”. For the purposes of examination, the instances of “and/or” in claim 7 will be interpreted as “or”.
Additionally, Claim 7 recites the limitation “a cable opening width of the cable introduction opening and a cable disposal depth of the cable disposal region and/or the cable conduit are smaller than the cable width and larger than or equal to a cable thickness of the cable portion”. This limitation is indefinite because the cable width appears to be the same as the cable thickness, and it is not possible for the cable opening and the cable disposal depth to be at the same time both larger and smaller than the cable width/thickness. For examination purposes, this limitation will be interpreted as requiring that “a cable opening width of the cable introduction opening is smaller than the cable width of the cable portion, and a cable disposal depth of the cable disposal region or the cable conduit is larger than or equal to a cable thickness of the cable portion”.
The term “further” in claim 15 is a relative term which renders the claim indefinite. The term “further” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation "a further cable portion" in line 2 is unclear because it is not specified from what location or element the cable portion is further. For examination purposes, “a further cable portion” will be interpreted as a portion of the cable away from the temperature sensor head.
Claim 15 also recites the limitation “when the mechanically connecting the cell holder element and the securing unit to one another” in lines 6-7. This limitation is indefinite because it is ungrammatical with no clear interpretation; the subject and the verb of the clause cannot be identified. One of the grammatical issues is that the article “the” in the phrase “when the mechanically connecting” appears to be missing a noun to modify. For examination purposes, this limitation will be interpreted to mean “when the cell holder element and the securing unit are mechanically connected to one another”.
Claim 16 recites the limitation “the at least one securing element” in line 2. It is unclear whether the “at least one securing element” in claim 16 refers to the “at least one head securing element in line 11 of claim 1, the “at least one cable securing element” in line 17 of claim 1, or the “at least one securing unit” in line 4 of claim 15. For the purposes of examination, the “at least one securing element” of claim 16 will be interpreted as referring to the “at least one securing unit” of claim 15.
Additionally, the term “medium-voltage” in claim 16 is a relative term which renders the claim indefinite. The term “medium-voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the medium-voltage pickup cable harness will be interpreted as a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tanaka et al. (US 2018/0364108 A1, cited on IDS of 20 December 2019).
Regarding claim 1, Tanaka teaches a construction for a battery pack (see fig. 1. The examiner notes that “supplies an electrically powered garden and/or forest tending apparatus with an electric power output” is an intended use. “Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”, Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81. See MPEP 2111.02.II), comprising: 
at least one temperature sensor having a sensor head 5, wherein for measuring a temperature of at least one battery cell the sensor head 5 has a sensor element 51 and a number of sensor cables 52 contiguous to the sensor head (“The thermistor 5 has an element portion 51, and a pair of lead portions 52 protruding from the element portion 51. The pair of lead portions 52 are jointed to core wires of a pair of electric wires 6 by soldering, respectively”, [0026], where a thermistor is a device for sensing temperature, i.e. a temperature sensor; the thermistor consists of a head 5 with the sensing element 51 and lead cables 52 connected to the sensor head, figs. 4-6); 
at least one assembly body (“the temperature sensor 1 has a sensor main body 2 overlapped on the upper surface 100a of the cell 100, a mounting member 3 for holding the sensor main body 2 and attaching the sensor main body 2 to the upper surface 100a of the cell 100”, [0024], such that the main body 2 and the mounting member 3 may collectively be considered an assembly body), 
wherein the assembly body defines a head disposal region 76 for disposing the sensor head (“the receiving portion 76 is provided so as to receive the thermistor 5”, [0033], where the portion 76 is part of the lower portion 2 of the assembly body, as shown in figs. 4-6), 
wherein the assembly body defines a cable disposal region contiguous to the head disposal region for disposing a cable portion of the number of sensor cables (“The regulating member 7 has a rectangular plate bottom wall 71, a side wall 72 vertically standing from a short side of the bottom wall 71, side walls 74 and 75 vertically standing from long sides opposed to each other in the bottom wall 71, and a standing portion 73 vertically standing from the bottom wall 71 and positioned between the side walls 74 and 75”, [0028]; fig. 6 shows that walls 71, 73, 74 and 75, which are part of the assembly body, together form two channels for receiving a portion of sensor cable 52; fig. 6 also shows that these channels are contiguous with the head disposal region 76),
wherein the assembly body has at least one head securing element (collectively elements 73, 74 and 75) having a cable conduit, wherein a conduit width of the cable conduit is larger than or equal to a cable width of the disposed cable portion and smaller than a head width of the disposed sensor head such that the at least one head securing element is configured for securing in a form-fitting manner the sensor head disposed in the head disposal region in relation to a movement in a direction of the cable disposal region (as shown in figs. 5 and 6, side walls 74 and 75 together with standing portion 73 are connected to form a head securing element; each side wall 74 and 75 forms a cable conduit with a side of the standing portion 73, which is wider than cable width of the disposed cable portion in order to hold the cable portion; the conduit width is smaller than the width of the sensor head 51; the standing portion 73 of the head securing element is roughly formed to fit the space between the sensor head 51 and lead cables 52; standing portion 73 of the head securing element securing the sensor head 51 by preventing it from being pulled away from the head disposal region into the cable disposal region), 
wherein the assembly body has at least one cable securing element, wherein for securing the cable portion disposed in the cable disposal region in relation to a movement, the at least one cable securing element is configured for securing the sensor head disposed in the head disposal region in relation to a movement out of the head disposal region (as shown in figs. 5 and 6, projections 77 on side walls 74 and 75 may be considered to be cable securing elements since they hold wire portion 6 of the cables; “a projection 77 for preventing position gap of the electric wire 6 is provided”, [0031], such that the cable portion 6 is snugly fit into the cable disposal region and secured by friction; since projections 77 secure the cable portion 6, they also secure sensor head 51 from being pulled out of the head disposal region 76 in the case of any pulls on cable portion 6), 
and a cell holder element (“the resin member 101 attached to the upper surface of the battery”, [0041], fig. 1 shows two resin members 101 on each side of cell 100, such that members 101 may be considered elements which hold cell 100), 
wherein the cell holder element and the assembly body together with the temperature sensor are configured for mechanically connecting to one another (“the locking portions 37 is locked in the locking frame 102 of the resin member 101 attached to the upper surface of the battery”, [0041], where portions 37 and 102 allow the cell holder to be mechanically connected to the assembly body together with the temperature sensor as shown in fig. 1).
Regarding claim 2, Tanaka teaches the construction according to Claim 1, wherein the head disposal region 76, the cable disposal region (inside of channels formed by side walls 74 and 75 with standing portion 73), and the cable conduit (channels formed by side walls 74 and 75 with standing portion 73) are continuously open toward the outside (these regions form a pathway, or continuous opening, from the plate 72 at the far end of the head disposal region 76 to the exterior of the assembly body comprised by sections 2 and 3; see figs. 3-6).
Regarding claim 8, Tanaka teaches the construction according to Claim 1, wherein the at least one cable securing element 77 is configured for securing in a force-fitting manner the cable portion 6 (“a projection 77 for preventing position gap of the electric wire 6 is provided”, [0031], such that the cable portion 6 is fitted to projection 77 and secured by friction, which is a force).
Regarding claim 10, Tanaka teaches the construction according to Claim 1, wherein the cell holder element 101 and the assembly body together with the temperature sensor are configured for connecting to one another in a form-fitting manner (fig. 1 shows that the assembly body 1 comprising sections 2 and 3 and sensor 5 is form-fitted to the frames 102 of the cell holder 101; “As shown in FIG. 1, the locking portions 37 is locked in the locking frame 102 of the resin member 101 attached to the upper surface of the battery. As a result, the temperature sensor 1 is attached to the upper surface 100a of the cell 100”, [0041]).
Regarding claim 11, Tanaka teaches the construction according to Claim 10, wherein the form-fitting manner is a non-releasable snap-fit (fig. 1 shows that assembly body 1 is snap-fit to the cell holder 101 by pushing projections 37 under the top bars of frames 102; the locking portions 37 and locking frame 102 fit the assembly body and cell holder element 102 together in a non-releasable lock).
Regarding claim 12, Tanaka teaches the construction according to Claim 1, wherein the temperature sensor is configured so as to be integral; the assembly body is configured so as to be integral; and the cell holder element is configured so as to be integral (fig. 1 shows that temperature sensor 5 is integrally located inside of assembly body 1, and the assembly body 1 is integrated with the cell holder element 101 via the locking portions 37 and locking frames 102).

Claim(s) 1, 2, 5, 7 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Maguire et al. (US 2011/0177372 A1).
Regarding claim 1, Maguire teaches a construction for a battery pack (“Lower support strips 26 are placed below the first row of cells 20 and arranged parallel and proximate plates 28 and 30”, [0026], such that the plate 28 and support strips 26 collectively form a construction for a battery pack as shown in fig. 2. The examiner notes that “supplies an electrically powered garden and/or forest tending apparatus with an electric power output” is an intended use. “Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”, Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81. See MPEP 2111.02.II), comprising: 
at least one temperature sensor having a sensor head, wherein for measuring a temperature of at least one battery cell the sensor head has a sensor element and a number of sensor cables contiguous to the sensor head (“A lead 184 from a temperature sensor is shown coming out of the leaf springs 182… A bead 186 of a thermistor, or other suitable temperature measuring sensor such as a thermocouple, is shown tucked into pockets 188”, [0043] such that lead 184 may be considered a temperature sensor with head bead 186 and sensor cables connected to head bead 186; figs. 14-16 show two wire cables extending from the head bead 186 into a cable sleeve at the top of the figure);
at least one assembly body (“a portion of a face plate 180”, [0043]; figs. 14-16 show that the portion 180 is an assembly which is part of face plate 28, shown in fig. 2), 
wherein the assembly body defines a head disposal region for disposing the sensor head (“A bead 186 of a thermistor, or other suitable temperature measuring sensor such as a thermocouple, is shown tucked into pockets 188 molded in lead springs 182,” [0043], such that pockets 188 form a cup-shaped head disposal region which contains the bead-like sensor head 186), 
wherein the assembly body defines a cable disposal region contiguous to the head disposal region for disposing a cable portion of the number of sensor cables (figs. 15 and 16 show that leaf springs 182 of assembly body 180 form a cable disposal region adjacent to the cup-shaped head disposal region formed by pockets 188, and this region contains the sensor wire cable portions of sensor 184), 
wherein the assembly body has at least one head securing element having a cable conduit, wherein a conduit width of the cable conduit is larger than or equal to a cable width of the disposed cable portion and smaller than a head width of the disposed sensor head such that the at least one head securing element is configured for securing in a form-fitting manner the sensor head disposed in the head disposal region in relation to a movement in a direction of the cable disposal region (“Bead 186 is inserted in leaf springs 182, but is unlikely to pull out due to lodging in pockets 188”, [0043]; pockets 188 together with the narrowest portion of the channel formed by the two leaf springs 182 may be considered a head securing element; the narrowest portion of the channel formed by the two leaf springs 182 is a cable conduit through which the wire cable portions of sensor 184 pass; the width of this conduit width is at least as large as the wire cable in order for the wire cable to pass through, but also smaller than the bead width in order that the bead will catch on the pockets 188; pockets 188 have a cup-shaped form which fits around the top of the bead head and prevents the bead head from being moved toward the cable disposal region; figs. 15 and 16), 
wherein the assembly body has at least one cable securing element, wherein for securing the cable portion disposed in the cable disposal region in relation to a movement, the at least one cable securing element is configured for securing the sensor head disposed in the head disposal region in relation to a movement out of the head disposal region (the shoulders of pockets 188, i.e. the corners where the pocket 188 joins to the channel portion of leaf springs 182, may be considered cable securing elements, since they prevent the sensor head from moving out of the cup-shaped head disposal region; by preventing the sensor head from being pulled upwards with respect to the figure and out of the channel formed by the leaf springs 182, these shoulders also secure the cable from being pulled out of the channel portion; figs. 15 and 16), 
and a cell holder element 26 (“Lower support strips 26 are placed below the first row of cells 20 and arranged parallel and proximate plates 28 and 30”, [0026], such that strips 26 are elements which hold the cells),
wherein the cell holder element 26 and the assembly body 180 together with the temperature sensor 184 are configured for mechanically connecting to one another (fig. 2 shows that face plate 28 containing assembly body 180 is mechanically connected with support strip 26 to the battery pack).
Regarding claim 2, Maguire teaches the construction according to claim 1, wherein the head disposal region, the cable disposal region, and the cable conduit are continuously open toward the outside (figs. 15 and 16 of Maguire show that the head disposal region formed by pockets 188 and the cable disposal and cable conduit, i.e. the channel formed by leaf wings 182 that contain the cables, form a continuous passage from the sensor head 186 to the outside of the assembly body 180).
Regarding claim 5, Maguire teaches the construction according to Claim 1, 
wherein the assembly body 180 has at least one circumferential wall (fig. 14 shows that the lower edge of pocket 188 with respect to the figure forms a square circumference around the bead head 186),
and further wherein the circumferential wall extends and is configured from the at least one head securing element counter to the direction for securing in a form-fitting manner the sensor head disposed in the head disposal region in relation to a radial movement (the circumferential wall extends from head-securing pocket 188 as its edge, and the direction of this circumference is perpendicular, i.e. counter, to the direction of the upward pulling with respect to the figure which is prevented by the pockets 188; this circumference is formed by a radius extending from the vertical line along which pulling is prevented; figs. 15 and 16), 
Regarding claim 7, Maguire teaches the construction according to Claim 1, 
wherein the assembly body 180 for introducing the cable portion into the cable disposal region on a circumferential side of the assembly body, has a cable introduction opening (figs. 15 and 16 show that the leaf springs 182 have an opening where the narrowest section between the wings opens into the pockets 188; this opening is where the cable is introduced from the probe head; this opening is an inner circumference side of the leaf springs 182 of the assembly body 180), 
and a cable opening width of the cable introduction opening is smaller than the cable width (figs. 15-16 show that the opening is smaller than the width of the coated cable portion of 184)
and a cable disposal depth of the cable disposal region is larger than or equal to a cable thickness of the cable portion (as shown in figs. 15 and 16, the length of the narrow neck between leaf springs 182 may be considered the depth of the cable disposal region, and this depth is wider than the uncoated cable portion),
such that the cable portion conjointly with the sensor head is disposed so as to be rotated in relation to the introduction (figs. 15 and 16 show that the cable portion 184 together with the sensor head 186 may be rotated in the introduction, such that the cable portion is the axis of rotation).
Regarding claim 13, Maguire teaches the construction according to Claim 1,
wherein the cell holder element 26 is configured for holding a plurality of cell groups on at least one cell side (“A perspective, exploded view of the strips is shown in FIG. 4.”, [0034], such that strips such as 26 have U shaped troughs configured for holding a plurality of cells, grouped by two, on either the top or bottom side of the cell with respect to the figure),
wherein the cell groups have in each case a plurality of battery cells (a cell group may be defined as two cells adjacent to each other in the horizontal direction with respect to the figure); 
wherein the sensor element when mechanically connecting the cell holder element 26 and the assembly body 180 to the temperature sensor 184 is disposed for measuring the temperature of two of the plurality of cell groups (fig. 2 shows assembly body 180 as rectangles on the side plate 28; the sensor 184 of a single assembly body 180 may be considered to measuring the temperature of the cell group, by measuring the temperature of a single cell in the group; further, the temperature sensor also provides an approximate temperature measure for cell groups adjacent in a vertical direction with respect to the figure; due to the radiative nature of heat, adjacent cells will have similar temperatures, and the temperature of one cell may be considered the approximate temperature of a cell group).
Regarding claim 14, Maguire teaches the construction according to Claim 13, 
wherein the at least one cell side is a cell circumferential side (the cell side held by the support strip 26 is a curved circumference side of the cell 16; fig. 3 represents the cell circumferential sides as dashed circles; also see figs. 2 and 4), 
and the plurality of battery cells are elongate, round battery cells (fig. 2 shows that the battery cells 16 are cylindrical cells, i.e. round elongated cells).
Claim(s) 1, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chen (CN 107290072 A, citations refer to enclosed machine translation).
Regarding claim 1, Chen teaches a construction for a battery pack (“A temperature sensor fixing bracket”, Title; “Figure 5(a) is a schematic diagram 1 of the temperature sensor fixing bracket with the temperature sensor installed on the battery pack”, [0021]. The examiner notes that “supplies an electrically powered garden and/or forest tending apparatus with an electric power output” is an intended use. “Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”, Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81. See MPEP 2111.02.II) comprising: 
at least one temperature sensor 2 having a sensor head, wherein for measuring a temperature of at least one battery cell the sensor head has a sensor element and a number of sensor cables contiguous to the sensor head (fig. 4b shows the temperature sensor 2 with a head-shaped probe, i.e. a temperature sensor element, and two cables connected to the bead-like head and extending out and away from the bracket 1),  
at least one assembly body (bracket 1, shown in figs. 1-4), 
wherein the assembly body defines a head disposal region for disposing the sensor head (“one end of the bottom of the base body 101 is provided with a temperature sensor probe placement groove 102”, [0026]; the groove 102 holds the sensor probe head as shown in fig. 4b),
wherein the assembly body defines a cable disposal region contiguous to the head disposal region for disposing a cable portion of the number of sensor cables (“The temperature sensor probe placement slot 102 is connected with the temperature sensor harness placement slot 103”, [0026], where the temperature sensor harness is composed of the two sensor cables), 
wherein the assembly body has at least one head securing element having a cable conduit, wherein a conduit width of the cable conduit is larger than or equal to a cable width of the disposed cable portion and smaller than a head width of the disposed sensor head such that the at least one head securing element is configured for securing in a form-fitting manner the sensor head disposed in the head disposal region in relation to a movement in a direction of the cable disposal region (fig. 4b shows that the slot 103 is a cable conduit with a width at least as large as the width of the sensor harness cable; the slot 103 forms corners where it connects to the groove 102, such that the corners secure the probe head by prevent it from being pulled in the direction of the cables and into the slot 103; the corners fit the corner-like portion of the sensor where the cables are joined to the larger probe), 
wherein the assembly body has at least one cable securing element, wherein for securing the cable portion disposed in the cable disposal region in relation to a movement, the at least one cable securing element is configured for securing the sensor head disposed in the head disposal region in relation to a movement out of the head disposal region (“the tops of both sides of the temperature
sensor harness placement slot 103 are oppositely provided with clips 104”, [0026], which secure the cable harness in the cable disposal region 103 and prevent the cable harness from being pulled out of the groove; by securing the cable, the clips 104 also secure the sensor probe head from being pulled out together with the cable), 
and a cell holder element 106 (“Two pairs of side wings 106 are symmetrically arranged on both sides of the battery”, [0026]; the wings hold battery cell 3, as shown in figs. 5a and 5b), 
wherein the cell holder element and the assembly body together with the temperature sensor are configured for mechanically connecting to one another (fig. 4b shows that cell holder wings 106 are mechanically connected to the assembly body bracket 1 with the temperature sensor 2).
Regarding claim 6, Chen teaches the construction according to Claim 1, wherein the cell holder element when mechanically connecting the cell holder element and the assembly body to the temperature sensor is configured for securing in a form-fitting manner the sensor head disposed in the head disposal region in relation to a movement out of the head disposal region (fig. 4b shows that the temperature sensor 2 is secured to the assembly body bracket 1; fig. 5a shows the bracket connected to the battery cell 3 via the cell holder wings 106 such that the sensor 2 is secured against the cell wall in a form-fitting manner; by holding the probe head of sensor 2 against the cell wall to enclose the sensor in the head disposal region 102, the cell holder wings 106 prevent the probe head from being pulled out of the head disposal region 102).
Regarding claim 9, Chen teaches the construction according to Claim 1, wherein the assembly body (bracket 1) is shaped in such a manner, and the at least one cable securing element is disposed on an upper side of the assembly body in such a spatial manner, that the cable portion disposed in the cable disposal region is routed through the assembly body in an angular manner (fig. 4b shows that the cable harness of the sensor 2 is routed through cable disposal region 103 in an angular manner, i.e. having an angled bend before exiting the assembly body bracket 1; the cable securing clips 104 are located on the upper side of assembly body bracket 1 with respect to the figure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US 2011/0177372 A1) in view of Higashi et al. (JP 2018/159656 A, citations refer to enclosed machine translation).
Regarding claim 3, Maguire teaches the construction according to Claim 1, further comprising: a plurality of said temperature sensors (fig. 2 shows assembly body 180 as rectangles on the side plate 28, and there are a plurality of these assemblies 180 each with a temperature sensor). 
Maguire does not teach that further cable portions of the plurality of sensor cables that are different from the cable portions are bundled so as to form at least one cable harness.
	Higashi teaches a construction for a battery pack (battery unit 100) with a plurality of temperature sensors 90 that are located in an assembly body (sensor mounting structure 1) that is mechanically connected to a cell holder (case 12), see figs. 1 and 2. Higashi teaches that cable portions away from the temperature sensors 90 are bundled to form a cable harness 20 (“The holding main body 41 is branched from the main holding portion 41A for guiding the sensor wires W of the plurality of temperature sensors 90 to the wire outlet 50 of the protector 20 and the main trunk holding portion 41A to each sensor holding/opening closing portion 30”, [0039]; the portion of sensor wire cables away from the sensors 90 are bundled together into a harness by protector 20).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the sensor cables of Maguire with the cable harness of Higashi. The harness of Higashi would predictably collect and organize the sensor cables of Maguire. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 4, modified Maguire teaches the construction according to Claim 3.
Maguire does not teach that construction further comprises at least one plug connector for bundling the further cable portions.
Higashi teaches a construction that further comprises at least one plug connector (outlet 50) for bundling the further cable portions (“The electric wire outlet 50 is composed of a tongue piece portion 51 protruding like a tongue piece from the terminal portion of the main trunk holding portion 41A. 461 The tongue piece portion 51 is tape-wound together with a plurality of sensor electric wires W drawn from the main trunk holding portion 41A so that the plurality of sensor electric wires W drawn out from the main trunk holding portion 41A can be fixed to the electric wire outlet 50”, [0044], such that the cable portions are bundled into tongue 51 to form the outlet 50; outlet 50 may be considered a plug connector, since the bundle allows the group of sensor cables to be connected to an external circuit by plugging; see fig 8).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to combine the sensor cables of Maguire with the plug connector 50 of Higashi, since the plug connector collects the ends of the sensor cable for connection to an external circuit. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
Regarding claim 15, Maguire teaches the construction according to Claim 2.
	Maguire does not teach that the cell holder element is configured for receiving a further cable portion of the number of sensor cables that is different from the cable portion; the construction has at least one securing unit, and the cell holder element and the securing unit are configured for mechanically connecting to one another, and when mechanically connecting the cell holder element and the securing unit to one another, are configured for securing in a form-fitting manner the received number of sensor cables in relation to a movement out of the cell holder element.
Higashi teaches a construction for a battery pack (battery unit 100) with a plurality of temperature sensors 90 that are located in an assembly body (sensor mounting structure 1) that is mechanically connected to a cell holder (case 12), see figs. 1 and 2. 
Higashi teaches that the cell holder element (case 12, especially lid 13) is configured for receiving a further cable portion of the number of sensor cables that is different from the cable portion (figs. 1-2 show that the cell holder lid 13 receives the wire cable portions W contained in the sensor mounting structure 1),
the construction has at least one securing unit 40 (“The electric wire holding portion 40 holds the sensor electric wire W drawn from the temperature sensor 90 held by the sensor holding portion 31 along a predetermined wiring route. The electric wire holding portion 40 includes a holding main body portion 41 provided along the wiring route of the sensor electric wire W, and an electric wire fixing portion 42 provided in various places of the holding main body portion 41 to lock the sensor electric wire W”, [0038]; holding portions 40 secure the cable wires by means of fixing portions 42; fig. 6 shows a cross-section of the portions 40)
and the cell holder element and the securing unit are configured for mechanically connecting to one another, and when the cell holder element and the securing unit are mechanically connected to one another, are configured for securing in a form-fitting manner the received number of sensor cables in relation to a movement out of the cell holder element (fig. 2 shows the cell holder lid 13 and securing unit 40 are mechanically connected; portions 40 include channels that form-fit the sensor wire cables and direct them out of the cell holder lid to the outlet 50).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the construction of Maguire by adding a securing unit that allows the cell holder element to receive the wire cables, as taught by Higashi. The securing unit, which enables the cell holder element to receive the wire cables, predictably secures and organizes the wire cables. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 16, modified Maguire teaches the construction according to Claim 15, wherein the at least one securing element is a voltage pickup cable harness (figs. 1-4 show that the holding portions 40 form a harness for the cable on the cell holder lid 13; since the cables pickup electrical signals from the sensors 90, the harness may be considered a voltage pickup cable harness).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728